NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               PETE G., Appellant,

                                         v.

        DEPARTMENT OF CHILD SAFETY, A.G., N.G., Appellees.

                              No. 1 CA-JV 15-0427
                                FILED 5-26-2016


            Appeal from the Superior Court in Maricopa County
                              No. JD28945
            The Honorable William R. Wingard, Judge Pro Tem

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety



                        MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Maurice Portley joined.
                           PETE G. v. DCS, et al.
                           Decision of the Court

G E M M I L L, Judge:

¶1           Pete G. (“Father”) appeals the juvenile court’s order
terminating his parental rights to his children, A.G. and N.G. For the
following reasons, we affirm.

                             BACKGROUND

¶2           Father and Shai Z. (“Mother”) are the biological parents of
A.G. and N.G., who were born in 2013 and 2014, respectively.1 In August
2014, A.G. and N.G. were taken into temporary care by the Department of
Child Safety (“DCS”). In October 2014, the juvenile court found the
children dependent and approved a case plan of family reunification
concurrent with severance and adoption.

¶3            The juvenile court ordered DCS to provide, and Father to
engage in, reunification services, including substance-abuse treatment and
testing. Over the next nine months, Father failed to participate in the
services provided, failed to keep in contact with DCS, and routinely missed
visits with the children. In August 2015, DCS filed a motion to terminate
Father’s parental rights under Arizona Revised Statutes (“A.R.S.”) section
8-533, and an initial severance hearing was scheduled for September 10,
2015. Father failed to appear at the initial severance hearing, and the
juvenile court continued the hearing to October 26, 2015.

¶4            Father also failed to appear, without good cause, at the
October 26, 2015 continued initial severance hearing, and the juvenile court
proceeded in his absence. See A.R.S. § 8-863(C) (allowing the court to
proceed with termination proceedings if the parent has notice of them and
fails to appear without just cause); Ariz. R. P. Juv. Ct. 66(D)(2). The court
found that Father had proper legal notice of the hearings, was absent
without good cause at the pretrial conference, and was therefore deemed to
have admitted the factual allegations against him. After receiving
testimony and exhibits, the court also determined that Father was unable to
discharge his parental responsibilities due to a history of chronic drug and
alcohol abuse, and that reasonable grounds existed to believe Father’s



1 Mother’s parental rights were terminated in November 2015, and she is
not a party to this appeal.




                                     2
                            PETE G. v. DCS, et al.
                            Decision of the Court

substance abuse would continue for a prolonged indeterminate period.2
Father timely appeals and we have jurisdiction under A.R.S. §§ 8-235(A),
12-120.21(A)(1), and 12-2101(A)(1).

                               DISCUSSION

¶5             Although the right to the custody and control of one’s
children is fundamental, it is not absolute. See Michael J. v. Ariz. Dep’t of
Econ. Sec., 196 Ariz. 246, 248, ¶¶ 11–12 (2000). As applicable here, to justify
termination of the parent-child relationship, the juvenile court must find
clear and convincing evidence supporting at least one of the statutory
grounds under A.R.S. § 8-533(B). Marina P. v. Ariz. Dep’t of Econ. Sec., 214
Ariz. 326, 329, ¶ 18 (App. 2007). We will not disturb the court’s order
terminating parental rights unless its factual findings are clearly erroneous
and no reasonable evidence exists to support them. Minh T. v. Ariz. Dep’t of
Econ. Sec., 202 Ariz. 76, 78–79, ¶ 9 (App. 2001). “[W]e will presume that the
juvenile court made every finding necessary to support the severance order
if reasonable evidence supports the order.” Mary Lou C. v. Ariz. Dep’t of
Econ. Sec., 207 Ariz. 43, 50, ¶ 17 (App. 2004).

¶6            Under A.R.S. § 8-533(B)(3), the juvenile court may terminate
parental rights to a child if “the parent is unable to discharge parental
responsibilities because of . . . a history of chronic abuse of dangerous drugs,
controlled substances or alcohol and there are reasonable grounds to
believe that the condition will continue for a prolonged indeterminate
period.”

¶7             At the hearing, the DCS case manager testified that Father
failed to participate in rehabilitation services offered, including drug
treatment and drug testing. The case manager explained that, in the tests
he had provided for DCS, Father tested positive for illegal substances.
Father then stopped testing altogether. The case manager also expressed
his opinion that Father would continue to abuse illegal substances because
of Father’s failure to engage in the rehabilitative services provided. Finally,
he testified that Father was unable to discharge parental duties, including
basic care of the children, because of Father’s substance abuse.

¶8           Based on the case manager’s testimony and exhibits
presented at the hearing, the court found that Father was abusing illegal


2 The court also found that severance was in the children’s best interests.
Father does not challenge that finding on appeal.


                                       3
                           PETE G. v. DCS, et al.
                           Decision of the Court

substances. The court determined that because of Father’s substance abuse,
he was unable to discharge his parental responsibilities. The court also
found that Father failed to engage in treatment offered, and thus, Father’s
substance abuse was likely to continue for an indefinite and prolonged
period.

¶9            The findings of fact on this record are sufficient to support the
conclusion that Father was unable to discharge his parental responsibilities
due to substance abuse, and that this condition will continue for an
indeterminate period. See A.R.S. § 8-533(B)(3). Moreover, contrary to
Father’s contention, the court’s findings and conclusions were “sufficiently
specific to enable the appellate court to provide effective review.” Ruben
M. v. Ariz. Dep’t of Econ. Sec., 230 Ariz. 236, 241, ¶ 25 (App. 2012); see also
Ariz. R. P. Juv. Ct. 66(F)(2)(a) (requiring that the court “[m]ake specific
findings of fact in support of the termination of parental rights and grant
the motion or petition for termination”).

                              CONCLUSION

¶10           For these reasons, we affirm the juvenile court’s termination
of Father’s parental rights to these children.3




                                   :ama




3  Because we find the juvenile court correctly severed Father’s parental
rights under A.R.S. § 8-533(B)(3), we need not address Father’s arguments
that the court did not make adequate findings under A.R.S. § 8-533(B)(8)(c)
regarding the likelihood that Father would be able to care for the children
in the future.


                                      4